EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The title is amended to read “IMAGE PICKUP APPARATUS WITH A FLEXIBLE PRINTED CIRCUIT BOARD WITH A BENT PORTION”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests wherein the sensor unit is disposed in a first direction parallel to a direction in which shutter blades of the shutter move relative to the shutter, wherein in the sensor unit, the first surface and a second surface separated from the first surface in the first direction are provided so as to be orthogonal to the first direction, wherein the flexible printed circuit board has an extending portion extending from the sensor mounting part and 
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20080211922 – directed to a shake correction circuit mounted on a control board 140 and connected to an imaging device using a flexible wiring board
U.S. Pub. No. 20090231450 - directed to a shake correction circuit mounted on a control board 140 and connected to an imaging device using a flexible wiring board
U.S. Pub. No. 20050285973 – directed to a flexible printed substrate connecting an image capture device to a host board
U.S. Pub. No. 20030016300 – directed to a digital photographic lens device with a flexible circuit board connecting a chip to a related circuit with related electrical components

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697